El Juez Asociado Señob Wole
emitió la opinión del tribunal.
La presente es nna apelación interpuesta contra parte de la sentencia dictada en nn procedimiento de mandamus obte-nida por Peña & Balbás contra la Corte Municipal de San Juan, M. Glaetán Barbosa, Juez, y Bamón Zeno, Marshal.
En un pleito instado para rescindir un contrato de arren-damiento y recobrar la posesión de bienes inmuebles, Peña & Balbás obtuvo sentencia en la Corte Municipal de San Juan, Sección Primera, contra Crescencio Marcano. La propiedad envuelta era un solar sobre el cual Marcano había, construido una casa. En la sentencia se ordenaba se pusiera a Peña & Balbás en posesión del mismo. En junio 15 de 1937, a moción de la demandante que ejecutaba la sentencia, la corte libró un mandamiento al márshal, ordenándole que ejecutara la sentencia mediante el lanzamiento de la casa al demandado con todos sus muebles y enseres. El 8 de julio la corte modificó el mandamiento y el márshal lo recibió el mismo día. El 29 del referido mes la demandante, no es-tando satisfecha con las actuaciones del referido márshal, solicitó se castigara a éste por desacato y que se nombrara a otra persona como submárshal para cumplimentar la orden de la corte. La moción fue señalada para el 6 de agosto. El día antes el márshal radicó un diligenciamiento en el que hacía constar haber' embargado la casa. No estando aún satisfecha la demandante, radicó una nueva moción insis-tiendo en que se nombrara a otra persona para cumplimentar el mandamiento.
‘ El 9 de agosto la moción fue declarada sin lugar. El 11 de dicho mes lá demandante pidió-a la corte que anulara el diligenciamiento. La corté ¿sí lo hizo el 14 de agostó y el 16 de' dicho mes libró • un nuevo mandamiento. El 27 de agosto- el márshal- fue a la finca y notificó a los inquilinos que la demandanté' estaba en posesión de la propiedad, pero *702se negó a echar de allí a los demandados y sostuvo que la demandante tenía que demandar en desahucio para obtener el lanzamiento. La demandante se negó a aceptar esta ac-tuación o informe como diligenciado del mandamiento y el mismo día acudió de nuevo ante la corte en solicitud de que expidiera un nuevo mandamiento y se castigara al márshal por desacato. La corte señaló la moción para el 10 de sep-tiembre. El Juez se fue de vacaciones y Luis C. Trigo como Juez Interino decidió el 4 de octubre que el márshal había obedecido el mandamiento y declaró sin lugar la moción.
El día 7 de octubre la demandante que ejecutaba la sen-tencia acudió ante la Corte de Distrito de San Juan en soli-citud de un auto de mandamus contra la corte municipal para que el Juez de ésta expidiera el mandamiento y el márshal lo ejecutara, en forma tal que la peticionaria pu-diera entrar en posesión de sus bienes. El auto de mandamus fue librado en dicha forma, con costas, pero sin con-ceder daños y perjuicios ni honorarios de abogado.
La peticionaria solicitó:
(1) Que se ordenara al márshal que le pagara $210 en concepto de daños y perjuicios que ella había sufrido hasta el 30 de septiembre y que distribuía así: $200 por concepto de honorarios de abogado en el procedimiento de mandamus; $10 como daños y perjuicios sufridos con la pérdida del alquiler de la propiedad desde el 15 de junio hasta el 30 de septiembre, a razón de $4 mensuales; y que también se le pagara en concepto de daños y perjuicios la suma de $4 mensuales desde el primero de octubre hasta el día en que la peticionaria entrara en posesión de la finca.
(2) Que se ordenara al márshal le pagara la penalidad estatutaria prescrita por la sección 6 de la ley de marzo 10, 1904 (Leyes de ese año, pág. 101), ascendente a $200.
(3) Que se impusieran las costas a los demandados y que si la corte no concedía honorarios de abogado como daños y perjuicios, que se concedieran éstos con las costas.
*703La corte inferior resolvió que en nn procedimiento de mandamus los daños y perjuicios a recobrarse son aquéllos incurridos en el procedimiento mismo y no los provenientes de los actos que dan origen a la petición, y que la peticio-naria no podía recobrar las rentas de la propiedad ni, por igual motivo, la penalidad estatutaria fijada al márshal por la ley de 1904, supra.
La corte inferior también resolvió que cuando el auto se libra contra un juez a éste nunca se le condena a pagar daños y perjuicios, y que no podía condenar a dicho funcio-nario a pagar honorarios de abogado, como tampoco al már-shal, en ausencia de mala fe de su parte. Creyó que las actuaciones del márshal no fueron arbitrarias, toda vez que sus equivocaciones fueron sostenidas por dos jueces de la corte municipal. La corte de distrito no concedió daños y perjuicios e impuso costas, sin incluir honorarios de abo-gado, a la corte municipal recurrida, costas que serían pa-gadas por los querellados en partes iguales, mas consideró contrario a la política pública condenar a un juez al pago de costas. Ordenó que su parte de las mismas fuera pagada por Creseencio Marcano, demandado en el pleito original.
La peticionaria ha apelado de la sentencia y señala tres errores, a saber:
1. Error cometido al resolver que en pleito de mandamus la demandante sólo puede obtener como daños honorarios de abogado, pero no el valor en uso de la propiedad para cuya entrega se dicta el auto de mandamus ni la penalidad esta-tutaria impuesta al márshal.
2. Error cometido al resolver que el márshal demandado no debe ser condenado en este caso al pago de honorarios de abogado como daños.
3. Error cometido al no ejercitar debidamente su discre-ción en cuanto tampoco condenó a ninguno de los deman-dados a. satisfacer los honorarios de abogado a la deman-dante, como parte de las costas.
*704 La apelante arguye que en los casos citados de los Estados Unidos el procedimiento de mandamus no es nn recurso civil; el jurado interviene tan sólo a discreción de . la corte y el derecho al mismo no es absoluto; y que por • ese motivo- la cuestión de daños y perjuicios no puede ser • resuelta en un procedimiento de mandamus. Dice que en Puerto Rico no existe tal impedimento a una alegación de daños y perjuicios en un recurso de mandamus. Aquí tanto . las causas civiles como los recursos de mandamus son juz- . gados por el tribunal de derecho. No existe cuestión alguna . sobre el jurado. Un procedimiento de mandamus es para todos los fines una acción civil. Que pueden probarse en el mismo los daños y perjuicios como en cualquiera otra clase de • acción. Sostiene además que' no debe obligársele a esta-blecer una causa de acción separada en cobro de los daños y perjuicios.
Igualmente insiste en. que la penalidad estatutaria im- ■ puesta al márshal — de pagar $200 a la parte perjudicada .cuando no diligencia un mandamiento sin demora — debió . habérsele impuesto en el procedimiento de mandamus y que a la peticionaria no debe obligársele a instar un procedi- . miento separado para recobrar dicha cantidad.
En lo que al segundo señalamiento se refiere, la apelante . sostiene que al márshal debió habérsele condenado a pagar las costas. El razonamiento.de la. corte inferior fue que las actuaciones del márshal fueron sostenidas por dos jueces . de la.corte municipal; que él cometió un error, pero actuaba bajo la impresión de que hacía lo correcto. La impresión del , márshal encontró apoyo en el hecho de que sus superiores . aprobaron sus actuaciones., A juicio de la corte inferior nada había que demostrara que el márshal actuó de mala fe. Fué del criterio de que una conclusión al efecto de que .el márshal actuó,de mala fe sería seguida por la conclusión ,.de que la corte municipal también aptuó de mala fe.. EÍ juez de distrito creyó que sería injusto castigar al..márshal por *705realizar algo que el juez municipal creyó era correcto, no siendo este último funcionario responsable.
La apelante insiste en que no ba reclamado daños y per-juicios contra el juez, sino solamente contra el mársbal. Dice que el mársbal tuvo discreción para actuar, que no tenía que acudir al juez para aconsejarse' y que sus actuaciones de-muestran que se negaba obstinadamente a' cumplir con su deber.
En lo que al tercer señalamiento se refiere, la apelante sostiene que la corte debió baber ejercitado su discreción e impuesto el pago de honorarios de abogado como parte de las costas. Como prueba de la temeridad de los querellados indica que no solamente se negaron insistentemente a cum-plir con los deberes impuéstosles por la ley, sino que con-testaron a la petición radicada ante la corte de distrito.
Los apelados sostienen que no se cometió el primer error, toda vez que el artículo 659 del Código de Enjuiciamiento Civil incluye tan sólo los daños que son incidentales al pro-cedimiento mismo. Citan los mismos casos en que la corte inferior basó su opinión: State v. McCarthy, 282 P. 1045; State v. O’Leary, 272 P. 677. Por idéntico motivo sostienen que la penalidad estatutaria fijada al mársbal pon-dejar de diligenciar el mandamiento no puede ser impuesta; pero que aun si pudiera serlo, los hechos del caso no justifican tal imposición.
Discuten conjuntamente los señalamientos segundo y ter-cero y sostienen que puesto que el mársbal no fué negligente ni actuó de mala fe, no existe razón alguna para que se le condene al pago de daños y perjuicios. No discuten la dis-' creeión de la corte para incluir honorarios de abogado en las costas del recurso.
La Ley de Mandamus, sección 11 (artículo 659 del Código dé Enjuiciamiento Civil, edición 1933) provee:
"Si se dictare un veredicto a favor del demandante, éste reco-brará la indemnización a que. tenga derecho por los daños y per-juicios sufridos, cuya indemnización y costas se fijarán por el tri*706bunal como si se tratase de una acción civil, y se dictará también, sin dilación alguna, .un auto de mandamus perentorio.”
. , N el artículo 660 dice:
“La recuperación de daños y perjuicios en virtud de esta ley contra las' personas que hubieren contestado un mandamus, impedirá el ejercicio de cualquiera otra acción contra la misma persona a causa de su contestación.”
Interpretando estos artículos, dijimos:
“Estos principios son fundamentales y no pretendemos dedu-cirlos de las citas de casos, pero hemos encontrado uno muy inte-resante en íntima relación con los hechos de este juicio, o sea, el de People ex rel. Goring v. President, 13 Misc. 732. La opinión fué emitida por el Juez Sr. Gaynor. Antes de la promulgación de leyes especiales semejantes a la sección 11 el promovente solamente podía obtener una indemnización por daños y perjuicios mediante acción separada. Después de la orden de mandamus perentorio en ese caso se hizo una solicitud para la tasación de daños en cierto modo de acuerdo con la forma en que la hizo el peticionario en esta •acción y la corte resolvió que no podía haber daños y perjuicios puesto que tenían que ser fijados antes de dictarse la orden defi-nitiva. Entendemos que ésta es 1a. clara inteligencia de la sección 11, supra, en la cual se funda el apelante. La fijación de los daños y perjuicios es contemporánea o anterior a la expedición del auto perentorio.
“A juzgar por la actitud del apelante en el acto de la vista él argüiría que siendo los daños por el sueldo devengado éstos eran una suma fija y precisa. Además, también el apelante -.alegó que la acción fué solamente para recobrar los daños y perjuicios, precisa-mente como dispone el estatuto. El alcalde, siguiendo la misma teoría del apelante para recobrar los daños, podría haber presentado razones para destruir la contención referente a todos^o parte de los daños y perjuicios, y estuviera o> no justificado para defenderse contra la indemnización, como lo hizo contra el mandamiento dé ejecución que se trató1 de librar' en este caso. Si la naturaleza de la reclamación era por daños y perjuicios, el alcalde como en los casos de patrono y empleado, pudo quizás haber demostrado que un empleado én parti'culár no es perjudicado én la medida de todo su sueldo si tiene otro 'empleó o remuneración.
*707“El caso de People ex rel. Goring v. President, supra, presenta otra dificultad que más bien mencionamos sin resolver terminante-mente y ésta es que los daños que tuvo presente la ley de mandamus son únicamente aquéllos que surgen después de la expedición y noti-ficación de un auto alternativo de mandamus. La opinión muestra que en la ley común no podían existir daños en un procedimiento de mandamus. Al ser contestado un auto alternativo, la contesta-ción impedía al peticionario hacer cualquier otra reclamación, y si la contestación era fa-lsa el promovente estaba obligado a establecer una acción por una contestación falsa en la que de obtener éxito no solamente recobraba daños por dicha falsa contestación sino también un madamus perentorio. Fueron aprobados estatutos para dar de-recho al peticionario a recobrar en el mismo procedimiento de mandamus, pero como dice el Juez Sr. G-aynor, solamente por la falsa contestación. Los estatutos aprobados parecían ser iguales o seme-jantes a nuestro estatuto. Cualesquiera que fueran los daños o su naturaleza sólo podían originarse desde la fecha de la falsa contes-tación.
“En otras palabras, ocurre todavía alguna duda respecto a si el apelante podría obtener en una petición de mandamus todos los daños que reclamó.
“Todas estas consideraciones van a demostrar que la cuestión de daños vel non debió haber sido resuelta en un juicio amplio. La orden apelada fué dictada debidamente aun cuando creemos que está regulada por razones más fundamentales que las alegadas por el juez, y debe ser confirmada.” Belaval v. Todd, 24 D.P.R. 820, 825.
La corte inferior resolvió que la peticionaria no tenía derecho a obtener daños y perjuicios por la pérdida de los alquileres del aludido solar; ni a recobrar del márshal la penalidad estatutaria impuesta por la sección 6 de la Ley de 1904 que crea el cargo de márshal de distrito. La corte apoya su resolución en citas de State ex rel. Barry v. O’Leary, 83 Mont. 445, 272 P. 677; State ex rel. Golden Valley County v. District Court, 75 Mont. 122, 242 P. 421, y casos citados; y de 5, Bancroft’s Code Practice and Remedies, pág. 5235, pár. 3980.
En lo que a la reclamación de los alquileres se refiere la siguiente cita parece ser aplicable:
*708"Sección 3984. — Intereses.—Toda vez que el procedimiento de mandamus no tiene ninguna de las características o funciones de una acción civil en cobro de dinero, la sentencia que en él se dicte no puede propiamente incluir intereses, a menos que el pago de los mismos sea especialmente fijado por la Ley como parte de los de-beres del querellado o estén incluidos en la sentencia cuyo pago se trata de exigir mediante el auto.” 5, Bancroft’s Code Practice and Remedies, pág. 5238.
La ley que crea la penalidad estatutaria es la siguiente : Sección 6, ley de marzo 10, 1904, Sesión Ordinaria, pág. 101:
"Sección 6. — Pena por la no devolución de la ^diligencia. — Si el Márslial no devuelve sin demora una notificación o diligencia que tenga en su poder con el correspondiente endoso sobre la misma, será responsable a la parte agraviada por la suma de doscientos dollars y.por todos los daños sufridos por ella.”
La ley no fija el procedimiento a seguir para el cobro de esa penalidad. Evidentemente puede obtenerse en una acción ordinaria en cobro de dinero. En ese caso, el pleito habría que entablarlo ante la corte municipal. Quizá pu-diera cobrarse en un procedimiento incidental a la causa principal en que se expidió el mandamiento cuyo diligen-ciado se demoró. Mas en verdad nada hay que haga evi-dente la intención de la Asamblea Legislativa al efecto de que la penalidad pudiera cobrarse en un procedimiento de mandamus.
En cuanto a los daños y perjuicios impuestos a un funcionario público en un procedimiento de mandamus, Bancroft dice:
“Sección 3982. — Sentencia contra funcionario público. — Un fun-cionario público a quien la ley ordena de una manera terminante que cumpla un acto ministerial, cuyo cumplimiento él descuida o ■rehúsa, puede, por virtud de una disposición estatutaria, ser respon-sable de daños y perjuicios. Muchas cortes han resuelto que un .funcionario público está exento del pago de daños y perjuicios siempre que haya actuado de buena fé y con la intención de pro-teger los intereses públicos— aun demostrándose que ha procedido *709erróneamente. Pero si ha actuado caprichosa o arbitrariamente se le considerará como nn transgresor (wrongdoer) y estará sujeto a todas las responsabilidades correspondientes. Cuando el- procedi-miento de mandamus es similar a un pleito civil ordinario, puede condenarse a un funcionario público que es demandado al pago de daños y perjuicios, al igual que si se tratara de una acción civil corriente.
“Un estatuto que fija el pago de daños y perjuicios en un pro-cedimiento de mandamus no es aplicable a las cortes ni a los jueces, puesto que un juez que comete un error al decidir un caso nunca, es condenado al pago de daños y perjuicios.” 5, Bancroft’s Code Practice and Remedies, pág. 5237.
■ La decisión de la corte inferior en lo atinente a la impo-sición de honorarios de abogado como daños y perjuicios cae dentro de la regla general de que el Tribunal Supremo nunca revocará una sentencia fundada en que la de distrito se basó en una apreciación errónea de hechos, a menos que aparezca claramente de los autos que ése es el caso.
La corte sentenciadora no concedió honorarios de abogado en concepto de daños y perjuicios, por haber llegado a la conclusión de que el. márshal actuó de buena fe. Nada aparece de los autos que demuestre lo contrario. No se ha elevado transcripción de evidencia ni exposición del caso.
La negativa de la corte de distrito a conceder honorarios de abogado como parte de las costas cae dentro de su sana discreción.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Travieso no intervino.